10

11

12

20

21

22

23

Case 2:19-cv-00946-MJP-MLP Document 32 Filed 05/26/20 Page 1 of 4

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
RAYMOND BRIAN RUIZ,
Plaintiff, Case No. C19-946-MJP-MLP
V. PRETRIAL SCHEDULING ORDER

SNOHOMISH COUNTY, et al.,

Defendants.

 

 

 

 

This is a civil rights action brought pursuant to 42 U.S.C. § 1983. Defendants have filed
an answer to Plaintiff’s second amended complaint. (Dkt. # 30.) Accordingly, the Court hereby
establishes the following pretrial schedule:

(1) Discovery

All discovery shall be completed by September 25, 2020. Service of responses to
interrogatories, requests for production, and requests for admissions, and the taking of
depositions, shall be completed by this date. The Federal Rules of Civil Procedure require that
responses to discovery requests be served within thirty (30) days after service. See Fed. R. Civ.

P. 30, 33(b)(2), 34(b)(2)(A), 36(a)(3). The serving party, therefore, must serve his/her discovery

PRETRIAL SCHEDULING ORDER - |

 
10

11

12

20

21

22

23

 

 

Case 2:19-cv-00946-MJP-MLP Document 32 Filed 05/26/20 Page 2 of 4

requests at least thirty (30) days before the deadline in order to allow the other party time to
answer.

(2) Dispositive Motions

Any dispositive motion and supporting affidavits, declarations, or other evidence shall be
filed and served on or before October 26, 2020. Pursuant to LCR 7(b), any argument being
offered in support of a motion shall be submitted as a part of the motion itself and not in a
separate document. The motion shall include in its caption (immediately below the title of the
motion) a designation of the date the motion is to be noted for consideration upon the Court’s
motion calendar. Dispositive motions shall be noted for consideration on a date no earlier than
the fourth Friday following filing and service of the motion. LCR 7(d)(3).

All briefs and supporting evidence in opposition to any motion shall be filed and served
pursuant to the requirements of Rule 7 of the Federal Rules of Civil Procedure and LCR 7. The
party making a motion may file and serve a reply to the opposing party’s brief. Any reply brief
shall also be filed and served pursuant to the requirements of Rule 7 of the Federal Rules of Civil
Procedure and LCR 7.

Defendants are reminded that they MUST serve a Rand notice, in a separate document,
concurrently with motions for summary judgment so that pro se prisoner plaintiffs will have fair,
timely, and adequate notice of what is required of them in order to oppose such motions. Woods
v. Carey, 684 F.3d 934, 941 (9th Cir. 2012). The Ninth Circuit has set forth model language for
such notices:

A motion for summary judgment under Rule 56 of the Federal Rules of
Civil Procedure will, if granted, end your case.

Rule 56 tells you what you must do in order to oppose a motion for summary

judgment. Generally, summary judgment must be granted when there is no
genuine issue of material fact — that is, if there is no real dispute about any

PRETRIAL SCHEDULING ORDER - 2

 
10

11

12

20

21

22

23

 

 

Case 2:19-cv-00946-MJP-MLP Document 32 Filed 05/26/20 Page 3 of 4

fact that would affect the result of your case, the party who asked for
summary judgment is entitled to judgment as a matter of law, which will
end your case. When a party you are suing makes a motion for summary
judgment that is properly supported by declarations (or other sworn
testimony), you cannot simply rely on what your complaint says. Instead,
you must set out specific facts in declarations, depositions, answers to
interrogatories, or authenticated documents, as provided in Rule 56(e),
that contradict the facts shown in the defendant’s declarations and
documents and show that there is a genuine issue of material fact for
trial. If you do not submit your own evidence in opposition, summary
judgment, if appropriate, may be entered against you. If summary
judgment is granted, your case will be dismissed and there will be no
trial.
Rand vy. Rowland, 154 F.3d 952, 963 (9th Cir. 1998) (emphasis added). Defendants who fail to
file and serve the required Rand notice on the Plaintiff may have their motion stricken from the
Court’s calendar with leave to re-file.
(3) Joint Pretrial Statement
The parties are advised that a due date for filing a Joint Pretrial Statement may be
established at a later date pending the outcome of any dispositive motions.
(4) Proof of Service and Sanctions
All motions, pretrial statements and other filings shall be accompanied by proof that such
documents have been served upon counsel for the opposing party or upon any party acting pro
se. The proof of service shall show the day and manner of service and may be by written
acknowledgment of service, by certificate of a member of the bar of this Court, by affidavit of
the person who served the papers, or by any other proof satisfactory to the Court. Failure to

comply with the provisions of the Order can result in dismissal/default judgment or other

appropriate sanctions.

PRETRIAL SCHEDULING ORDER - 3

 
10

11

12

20

21

22

23

 

 

Case 2:19-cv-00946-MJP-MLP Document 32 Filed 05/26/20 Page 4 of 4

(5) The Clerk of Court is directed to send a copy of this Order to Plaintiff and to

counsel for Defendants.

Dated this 26th day of May, 2020.

119 pe faa

MICHELLE L. PETERSON
United States Magistrate Judge

PRETRIAL SCHEDULING ORDER - 4

 
